Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14 should be amended to read: The vehicle comprising a track kit according to any one of the claims 1-13. 
Claim 15 should be amended to read: A method of converting a wheel-drive vehicle to a belt-drive vehicle, the vehicle comprising a chassis, a rear drive axle featuring two opposite wheel hub units and a rear suspension, the method comprising the steps of:
 - providing the track kit according to any one of the claims 1-13;
 - connecting the drive wheel of each track assembly to a corresponding wheel hub unit;
 - rigidly connecting the front idler wheel axles to the chassis;
 - pivotably connecting the at least one swing arms to the chassis; and
 - operably connecting the lower end of at least one the shock absorber to the shock absorber connecting assemblies.

Drawings
In light of the amendments to the drawings filed on February 17, 2022, the objections to the drawings set forth in the non-final office action mailed on November 18, 2021 are withdrawn. 
Specification
In light of the new abstract filed on February 17, 2022, the objection to the abstract set forth in the non-final office action mailed on November 18, 2021 is withdrawn. 
Claim Objections
In light of the amendments to the claims filed on February 17, 2022, the objections to the claims set forth in the non-final office action mailed on November 18, 2021 are withdrawn. 
Claims 14 and 15 were previously rejected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. Accordingly, the claims have been fixed via examiners amendment above. 
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on February 17, 2022, the 112b rejections to the claims set forth in the non-final office action mailed on November 18, 2021 are withdrawn. 
Allowable Subject Matter
Claims 1-8, and 11-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The subject matter of claim 10 which was indicated as allowable for the reasons set forth in the non-final office action . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/A.R.H./Examiner, Art Unit 3611                  


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611